IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2116 Disciplinary Docket No. 3
                                            :
DOUGLAS BENJAMIN BARBOUR                    :   Board File No. C4-14-508
                                            :
                                            :   (Court of Common Pleas of Allegheny
                                            :   County, Criminal Division, No. CP-02-CR-
                                            :   0000895-2013)
                                            :
                                            :   Attorney Registration No. 94105
                                            :   (Mercer County)

                                        ORDER

PER CURIAM:


              AND NOW, this 30th day of January, 2015, a Rule having been entered by

this Court on December 18, 2014, pursuant to Pa.R.D.E. 214(d)(1), directing Douglas

Benjamin Barbour to show cause why he should not be placed on temporary

suspension, and no response having been filed, it is

              ORDERED that the Rule is made absolute and Douglas Benjamin Barbour

is placed on temporary suspension pursuant to Pa.R.D.E. 214(d)(2) and he shall comply

with all the provisions of Pa.R.D.E. 217.